DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/20/2022 includes amendments to the specification which were considered by the examiner and herein entered.  Applicants’ response amended claims 1, 3-10, 12, 14-15 and 18-19, cancelled claims 2, 11 and 16 and added new claims 21-23.  Applicants’ amendments overcome the claim objections from the office action mailed 7/17/2020; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Bhushan in view of Fleischhaker from the office action mailed 7/17/2020; therefore this rejection is withdrawn.  For the reasons discussed below claims 1, 3-10, 12-15 and 17-23 are allowed.  



Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the specific stainless steel membrane having the structure defined by instant claim 1.  Specifically, the prior art does not teach the iron oxide nanocomposite being attached to stainless steel wherein the nanocomposite comprises nanostructures aligned in the same direction.  For the reasons discussed above claims 1, 3-10, 12-15 and 17-23 are allowed.        


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771